DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a supplemental to correct the status of the claims for the Notice of Allowance mailed on 06/15/2022.  In the examiner’s amendment for said Notice of Allowance, claim 8 was indicated as amended.  However, claim 8 was previously cancelled and the amended claim should have been numbered claim 7.  The corrected examiner’s amendment appears below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

(Currently Amended) A method, comprising: 
determining, by one or more servers, based at least in part on a first advertisement transmitted by a first computing system of two or more computing systems, a first utilization level for a first individual resource of a first set of one or more individual resources within the first computing system, the first utilization level indicating an unconsumed capacity for the first individual resource, the first individual resource being a first resource type; 
determining, by the one or more servers, based at least in part on a second advertisement transmitted by a second computing system of the two or more computing systems, a second utilization level for a second individual resource of a second set of one or more individual resources within the second computing system, the second individual resource being the first resource type; 
gathering, by the one or more servers, aggregate resource availability information associated with the two or more computing systems based, at least in part, on the first utilization level for the first individual resource and the second utilization level for the second individual resource, the aggregate resource availability information including aggregated resource information associated with the first resource type; 
generating, by the one or more servers, predicted load information associated with the two or more computing systems based, at least in part, on the aggregate resource availability information, the predicted load information indicating a predicted load for the first individual resource for a first period of time and a predicted load for the second individual resource for the first period of time; and 
allocating, by the one or more servers for the first period of time, a portion of the first individual resource to the second computing system based, at least in part, on the predicted load information,
wherein the allocating the portion of the first individual resource to the second computing system is performed responsive to processing a request Attorney Docket No: SFDCP6366 Application No.: 15/282,322from the second computing system, the portion of the first individual resource being allocated to the second computing system until it is needed by the first computing system.
  
6. (Currently Amended) The method of claim 1, wherein the aggregate resource

7. (Currently Amended) The method of claim 1, wherein the aggregate resource

9. (Currently Amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable 
determine, based at least in part on a first advertisement transmitted by a first computing system of two or more computing systems, a first utilization level for a first individual resource of a first set of one or more individual resources within the first computing Attorney Docket No: SFDCP6363 Application No.: 15/282,322system, the first utilization level indicating an unconsumed capacity for the first individual resource, the first individual resource being a first resource type; 
determine, based at least in part on a second advertisement transmitted by a second computing system of the two or more computing systems, a second utilization level for a second individual resource of a second set of one or more individual resources within the second computing system, the second individual resource being the first resource type; 
gather aggregate resource availability information associated with the two or more computing systems based, at least in part, on the first utilization level for the first individual resource and the second utilization level for the second individual resource, the aggregate resource availability information including aggregated resource information associated with the first resource type; 
generate predicted load information associated with the two or more computing systems based, at least in part, on the aggregate resource availability information, the predicted load information indicating a predicted load for the first individual resource for a first period of time and a predicted load for the second individual resource for the first period of time; and 
allocate, for the first period of time, a portion of the first individual resource to the second computing system based, at least in part, on the predicted load information,
wherein the allocating the portion of the first individual resource to the second computing system is performed responsive to processing a request Attorney Docket No: SFDCP6366 Application No.: 15/282,322from the second computing system, the portion of the first individual resource being allocated to the second computing system until it is needed by the first computing system.  

14. (Currently Amended) The non-transitory computer-readable medium of claim 

15. (Currently Amended) The non-transitory computer-readable medium of claim 9, wherein the aggregate resource

17. (Currently Amended) A system, comprising: 
at least one hardware memory device; 
one or more hardware processors coupled with the at least one hardware memory device, the one or more hardware processors configurable to cause: 
determining, based at least in part on a first advertisement transmitted by a first computing system of two or more computing systems, a first utilization level for a first individual resource of a first set of one or more individual resources within the first computing system, the first utilization level indicating an unconsumed capacity for the first individual resource, the first individual resource being a first resource type; 
determining, based at least in part on a second advertisement transmitted by a second computing system of the two or more computing systems, a second utilization level for a second individual resource of a second set of one or more individual resources within the second computing system, the second individual resource being the first resource type; 
gathering aggregate resource availability information associated with the two or more computing systems based, at least in part, on the first utilization level for the first individual resource and the second utilization level for the second individual resource, the aggregate resource availability information including aggregated resource information associated with the first resource type; 
generating predicted load information associated with the two or more computing systems based, at least in part, on the aggregate resource availability information, the predicted load information indicating a predicted load for the first individual resource for a first period of time and a predicted load for the second individual resource for the first period of time; and 
Attorney Docket No: SFDCP6365 Application No.: 15/282,322allocating, for the first period of time, a portion of the first individual resource to the second computing system based, at least in part, on the predicted load information,
wherein the allocating the portion of the first individual resource to the second computing system is performed responsive to processing a request Attorney Docket No: SFDCP6366 Application No.: 15/282,322from the second computing system, the portion of the first individual resource being allocated to the second computing system until it is needed by the first computing system.  

21. (Currently Amended) The system of claim 17, wherein the aggregate resource

22. (Currently Amended) The system of claim 17, wherein the aggregate resource

23. (Currently Amended) The system of claim 17 wherein the aggregate resource availability information associated with the two or more computing systems comprises

24. (Cancelled)  

25. (Cancelled) 

26. (Currently Amended) The method of claim 1, further comprising: exposing or advertising availability of at least the portion of the first individual resource to one or more host computing systems including the second computing system.

Allowable Subject Matter
Claims 1-7, 9-10, 14-15, 17, 19-23 and 26 are allowed over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458